Citation Nr: 0817564	
Decision Date: 05/29/08    Archive Date: 06/09/08	

DOCKET NO.  06-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, claimed as secondary to exposure to Agent 
Orange. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
grafting, claimed as secondary to diabetes mellitus. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from February 1981 to 
November 1986, with additional unverified service of 14 
years, 3 months, and 1 day.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of November 2002, the RO denied 
entitlement to service connection for diabetes mellitus, 
coronary artery disease, peripheral neuropathy, and post-
traumatic stress disorder.  An appeal was eventually taken 
from that denial of benefits, but subsequently not perfected.  
Accordingly, the rating decision of November 2002 has now 
become final.

Since the time of the November 2002 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence neither new 
nor material, and the current appeal ensued.

Finally, for reasons which will become apparent, the appeal 
as to the issues of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claims for service connection for diabetes mellitus, 
coronary artery disease, and peripheral neuropathy, as well 
as service connection for post-traumatic stress disorder on a 
de novo basis, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of November 2002, the RO denied entitlement 
to service connection for post-traumatic stress disorder.

2.  Evidence submitted since the time of the RO's November 
2002 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in November 2002 denying the 
veteran's claim for service connection for post-traumatic 
stress disorder is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's November 
2002 decision denying entitlement to service connection for 
post-traumatic stress disorder is both new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as service medical records and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claim Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously-denied claim for service connection for 
a post-traumatic stress disorder was filed in March 2004, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2007).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2007).  In 
addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

As regards the veteran's current claim for service 
connection, the Board notes that, in Boggs v. Peake, No. 07-
7137 (Fed. Cir. Mar. 26, 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of Section 
7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  This is to say that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently because they 
rest on different factual bases.  

In the case at hand, at the time of the prior November 2002 
rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder.  Moreover, the 
veteran's current claim and accompanying evidence reflects 
that very same disability.  Under the circumstances, the 
Board is of the opinion that the veteran's current claim is, 
in fact, based on the very same diagnosis as his previous 
claim, and, accordingly, must be considered on a "new and 
material" basis.  See Boggs, supra.  

In that regard, at the time of the prior RO decision in 
November 2002, it was noted that, while the evidence of 
record did show a diagnosis of post-traumatic stress 
disorder, there was no credible supporting evidence verifying 
any of the veteran's reported stressors.  More specifically, 
while in a statement of April 2002, the veteran indicated 
that he considered his emergency room service and the 
negative attitude of various staff officers at Lackland Air 
Force Base to constitute an inservice "stressor," no 
verification of such service or events was available.  While 
during the course of a VA examination, the veteran mentioned 
participation in the "hostage situation" in Iran, his 
personnel records were negative for any participation in that 
operation, or, for that matter, any service in the Middle 
East.  The veteran additionally indicated that he had 
witnessed a helicopter crash, but gave no names of any of the 
victims involved, and stated that he had removed "dead 
bodies" following a reported plane crash, but gave no further 
details.  Moreover, while the veteran chronicled one incident 
in the emergency room in which a "dead body" fell on him, 
there was no verifying evidence showing that this incident 
ever occurred.  In light of this, the RO denied entitlement 
to service connection for post-traumatic stress disorder.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.

Evidence submitted since the time of the RO's November 2002 
rating decision, consisting of various VA treatment records 
and examination reports, as well as inservice Performance 
Reports, is at least in part both "new" and "material" as to 
the issue of service connection for post-traumatic stress 
disorder.  More specifically, since the time of the RO's 
November 2002 decision, there have been added to the record 
various "Performance Reports" detailing various aspects of 
the veteran's service in an Air Force emergency room during 
the period from 1983 to 1985.  Reportedly, during this 
period, the veteran was subject to "high stress," and, on at 
least one occasion, "stress induced burn out."  This 
information was not available at the time of a prior VA 
psychiatric examination in September 2002, inasmuch as, at 
the time of that examination, the examiner freely admitted 
that he did not have access to the veteran's claims folder.  
Nor was it available at the time of the prior November 2002 
rating decision which denied entitlement to service 
connection for post-traumatic stress disorder.  Such 
evidence, in the opinion of the Board, provides, at a 
minimum, a "more complete picture of the circumstances 
surrounding the origin" of the veteran's currently-diagnosed 
post-traumatic stress disorder, and, as such, is sufficient 
to a proper reopening of the veteran's previously-denied 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under the circumstances, the Board is of the opinion that the 
veteran's claim for service connection for post-traumatic 
stress disorder has been reopened.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements as to the 
issue of service connection for post-traumatic stress 
disorder have been satisfied by letters dated in April 2004, 
and in March and June 2006.  In those letters, VA informed 
the veteran that, in order to substantiate his claim (for 
service connection for post-traumatic stress disorder), new 
and material evidence was needed.  VA also told the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim for service connection 
for post-traumatic stress disorder.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder has been reopened, and, to that extent, the 
appeal is allowed.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for diabetes mellitus, coronary artery 
disease (status post coronary artery bypass grafting), and 
peripheral neuropathy.  Moreover, having determined that the 
veteran's claim for service connection for post-traumatic 
stress disorder has been reopened, the Board must now turn to 
a de novo review of all pertinent evidence of record.

In that regard, and as noted above, in addition to the 
veteran's verified active service from February 1981 to 
November 1986, he had additional service of 14 years, 
3 months, and 1 day which is at this time unverified.  
Apparently, based on the evidence of record, the veteran 
served on active duty from March 1966 to September 1972, and 
from May 1973 to November 1986, the vast majority of which 
remains unverified.  Under the circumstances, appropriate 
measures must be taken to verify all of the veteran's 
reported service prior to a final adjudication of his claims 
for service connection.

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board notes that service 
connection for that disability requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually incurred.  38 C.F.R. § 3.304(f) (2007).  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In the present case, at the time of a VA psychiatric 
examination in September 2002, the veteran reported numerous 
stressors, among them an incident in an emergency room where, 
despite his best efforts, a "dead body" fell on him.  As 
noted above, based on the evidence of record, it would appear 
that the veteran served for at least some period of time in a 
United States Air Force emergency room.  Other stressors 
previously reported by the veteran included participation in 
the "hostage situation" in Iran, as well as witnessing a 
helicopter crash, and removing dead bodies following a plane 
crash, all of which at this time remain unverified.  Under 
the circumstances, the Board is of the opinion that further 
development of the evidence, to include attempted 
verification of the veteran's reported stressors, is 
necessary prior to a final adjudication of his claim for 
service connection for post-traumatic stress disorder.

Finally, as regards the issues of whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously-denied claims for service connection for 
diabetes mellitus, coronary artery disease, and peripheral 
neuropathy, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
basis for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.

As noted above, new and material evidence has been submitted 
to reopen the veteran's previously-denied claim for post-
traumatic stress disorder.  However, as to the other issues 
currently on appeal, while in correspondence of April 2004, 
the veteran was provided with a basic description of what 
constitutes "new and material" evidence, he has yet to be 
provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra (i.e., the type of 
evidence which would be new and material based on the reasons 
for the prior denial).  Under the circumstances, proper 
notice must be provided to the veteran prior to a final 
adjudication of his current claims for service connection for 
diabetes mellitus, coronary artery disease, and peripheral 
neuropathy.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file, and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claims (for service connection for 
diabetes mellitus, coronary artery 
disease, and peripheral neuropathy), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
benefit, that is, service connection.

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claims in 
the context of evidence of record at the 
time that the prior claims were finally 
denied.  Finally, the veteran should be 
advised of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection which were found insufficient 
at the time of the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should then contact the 
appropriate service department and/or 
record storage facility in an attempt to 
verify all of the veteran's unverified 
periods of active service, specifically, 
any and all active service extending from 
March 1966 to the beginning of the 
veteran's verified service in February 
1981.  Any additional service medical 
and/or personnel records associated with 
that period of service should also be 
obtained, and included in the veteran's 
claims folder.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

4.  The RO should then request from the 
veteran a comprehensive and detailed 
statement regarding the stressors to 
which he alleges he was exposed in 
service.  The veteran should be requested 
to provide specific details of the 
claimed stressful events, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved, including 
their names, ranks, units of assignment, 
or any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary in order 
to obtain supporting evidence, and that 
the must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.

5.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

6.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
post-traumatic stress disorder.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the veteran's current diagnosis of 
post-traumatic stress disorder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

7.  Thereafter, the RO should review the 
veteran's claim for service connection 
for post-traumatic stress disorder, as 
well as his claims as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claims for service connection for 
diabetes mellitus, coronary artery 
disease, and peripheral neuropathy.  
Should the benefits sough on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in February 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


